 


109 HR 3624 IH: Technical Workers Fairness Act of 2005
U.S. House of Representatives
2005-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3624 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2005 
Mr. Andrews introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To restore the standards used for determining whether technical workers are not employees as in effect before the Tax Reform Act of 1986. 
 
 
1.Short titleThis Act may be cited as the Technical Workers Fairness Act of 2005. 
2.Restoration of standards for determining whether technical workers are not employees 
(a)Repeal of section 530(d) of the revenue act of 1978Section 530(d) of the Revenue Act of 1978 (as added by section 1706 of the Tax Reform Act of 1986) is repealed. 
(b)Effective dateThe amendment made by subsection (a) shall apply to periods ending after the date of enactment of this Act. 
 
